People ex rel. Salvatore v Department of Corr. (2018 NY Slip Op 00515)





People ex rel. Salvatore v Department of Corr.


2018 NY Slip Op 00515


Decided on January 26, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 26, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2018-00823	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Lisa Salvatore, on behalf of Jose Lima, petitioner,
vDepartment of Corrections, et al., respondents.


Brooklyn Defender Services, Brooklyn, NY (Lisa Salvatore pro se of counsel and Kramer Levin Naftalis & Frankel LLP [Jennifer M. Klein], of counsel), for petitioner.
Eric Gonzalez, District Attorney, Brooklyn, NY (Alana Tierney of counsel), for respondents.
Writ of habeas corpus in the nature of an application to release the defendant on his own recognizance or for bail reduction upon Kings County Indictment No. 9298/17.

ADJUDGED that the writ is sustained, without costs or disbursements, to the extent of reducing bail on Kings County Indictment No. 9298/17 to a $100,000 bond, which may be posted in the form of a bail bond in that sum, or by depositing the sum of $50,000, as a cash bail alternative, on condition that the defendant surrender any and all passports he may have to the Office of the District Attorney of Kings County and he shall be prohibited from applying for any new or replacement passports; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has (1) given a bail bond in the sum of $100,000 or has deposited $50,000 as a cash bail alternative, and (2) surrendered any and all passports he may have to the Office of the District Attorney of Kings County, and has provided the Office of the District Attorney of Kings County with an affidavit attesting that he has not and will not apply for any new or replacement passports, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
MASTRO, J.P., BALKIN, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court